Citation Nr: 0942712	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  99-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to increased disability ratings for service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to Individual Unemployment (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

Procedural history

The Veteran originally submitted a claim for entitlement to 
service connection for PTSD in December 1992, and originally 
submitted a claim for entitlement to improved pension in 
April 1993.  The RO denied those claims in a July 1993 rating 
decision.

The Veteran subsequently sought to reopen his claim for 
entitlement to improved pension in August 1995.  That claim 
was denied in a January 1996 rating decision.  The Veteran 
submitted a VA claims form for a non-service-connected 
pension on October 21, 1996.  That claim was denied in a 
February 1997 rating decision.

On February 21, 1995, the Veteran sought to reopen his claim 
for entitlement to service connection for PTSD.  That claim 
was denied in a May 1996 rating decision for lack of new and 
material evidence, and was subsequently denied in a September 
1996 rating decision.  

In an April 1999 decision, the Board granted entitlement to 
improved pension and remanded the issue of entitlement to 
service connection for PTSD for consideration whether a 
timely NOD had been submitted.

In a December 2000 decision, the Board reopened the Veteran's 
claim for entitlement to service connection for PTSD and 
remanded the issue for further procedural and evidentiary 
development.

In June 1999, the Veteran disagreed with the effective date 
for entitlement for improved pension.  The RO issued a SOC in 
April 2001 and the Veteran timely appealed.

In a July 2004 decision, the Board remanded the issue of 
entitlement to service connection for PTSD for appropriate 
procedural notice.

A July 2005 Board decision remanded the issue of entitlement 
to an earlier effective date for improved pension for 
appropriate procedural notice, and remanded the issue of 
entitlement for service connection for PTSD for further 
evidentiary development.

In an October 2005 rating decision, entitlement to service 
connection for PTSD was granted, evaluated as 10 percent 
disabling effective from February 28, 1995, and 50 percent 
disabling effective from January 26, 1998.  The Veteran 
disagreed with the initial disability evaluations.

In a March 2007 statement of the case, the RO increased the 
disability rating for service connected PTSD to 70 percent 
effective January 26, 1998.

In a May 2008 decision, the Board denied an effective date 
earlier than September 3, 1999, for entitlement to service 
connection for multiple sclerosis; granted a 50 percent 
disability rating for service-connected PTSD for the period 
February 28, 1995, to January 26, 1998; and denied a 
disability rating for service-connected PTSD in excess of 70 
percent from January 26, 1998.  The Veteran sought an appeal 
with the Court of Appeals for Veterans Claims (Court).  

In a June 2009 Order, the Court remanded the Veteran's claims 
and adopted a Joint Motion for Remand filed by the parties.

Clarification of issues on appeal

The claims have been remanded for two reasons.  First, the 
remand directs the Board to address "all of the GAF scores 
that Appellant was assigned from December 1995 through 
September 2005."  Second, the Board is directed to address 
whether the Veteran is "entitled to TDIU from January 26, 
1998, to June 15, 2007, based on the recent decision in Rice 
v. Shinseki, 22 Vet. App. 447 (2009)."  The Joint Motion 
states that Rice stands for the proposition that "TDIU is 
considered part of initial disability rating determination, 
not a separate claim where evidence of unemployability is 
submitted during appeal of initial disability rating 
assigned."  The Board notes that the Court's decision in 
Rice was issued in May 2009, one year after the Board's 
decision in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

In consideration of the GAF scores in the record and how they 
may affect a disability rating in the claim, the Board has 
determined that further medical analysis is required.  The 
Board specifically observes that an April 1996 psychological 
assessment made from the results of a battery of 
psychological tests taken by the Veteran revealed cognitive 
functioning deficits (concentration, short and long-term 
memory, language, visual-spatial processing, executive 
abilities) that were indicated by organic dysfunction.  The 
record reveals that there has never been a determination made 
as to what psychological symptoms, if any, are attributable 
to a non-service-connected organic dysfunction and to what 
degree such symptoms affect the Veteran's social and 
industrial inadaptability vis a vis symptoms attributable to 
his service-connected PTSD disability.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so. See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  After such medical and psychological 
determinations are made, VBA should readjudicate the 
Veteran's claim for entitlement to an increased disability 
rating for PTSD.  

With regard to the claim for TDIU, the Board observes that 
the Veteran is contending that his claim is an implied one, 
not a direct claim for TDIU; that is, the evidence of record 
reasonably raises the issue of his entitlement to TDIU 
benefits.  The Board is unaware of any requirement, statutory 
or otherwise, that requires notice to the Veteran for an 
implied or indirect claim.  Indeed, the Court in Rice labored 
to describe the different ways in which a claim for TDIU can 
arise: "[A]lthough it is clear from our jurisprudence that 
an initial claim for benefits for a particular disability 
might also include an assertion of entitlement to TDIU based 
on that disability (either overtly stated or implied by a 
fair reading of the claim or of the evidence of record), it 
is also true that a veteran may, at any time, independently 
assert entitlement to TDIU based on an existing service-
connected disability."  See Rice, supra at 453.  The Board 
further observes that the Veteran received TDIU benefits 
effective June 15, 2007.

The Board notes that the Veteran did not dispute the Board's 
denial of the claim of entitlement to an effective date 
earlier than October 21, 1996, for the grant of improved 
pension benefits.  To that extent, the Board's May 2008 
decision remains intact.  However, the remainder of the 
Board's May 2008 decision was vacated by the Court's Order 
which adopted the request of the parties in the JMR to vacate 
in-part and remand the Board's May 2008 decision.  Thus, any 
decision made by the Board regarding an appropriate 
disability rating for PTSD for any period under appeal has 
been vacated and the rationale, analysis and decision 
provided in the Board's May 2008 decision are not binding 
upon VBA.

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for an appropriate 
VA psychiatric examiner to determine the 
Veteran's current nature and extent of 
psychological disorders, including 
service-connected PTSD.  The examiner 
should also provide a diagnosis of any 
organic dysfunction or other psychological 
disorder that may exist.  If no diagnosis 
of an organic dysfunction can be made, the 
examiner should provide an explanation why 
a diagnosis of an organic dysfunction can 
not be made.  If practicable, the examiner 
should provide an opinion as to what 
degree of disability is attributable to 
any diagnosed organic condition and what 
degree of disability is attributable to 
the Veteran's service-connected PTSD.  If 
psychological testing or other diagnostic 
devices are deemed necessary to provide 
the requested opinion, such should be 
accomplished.  The examiner should support 
any opinion reached with rationale related 
to the clinical evidence.  If the examiner 
is unable to reach an opinion without 
resort to speculation, the examiner should 
provide an explanation of why no opinion 
can be reached without speculation.  The 
examiner's written report should be 
associated with the Veteran's VA claims 
folder.

2.  VBA should arrange for the Veteran's 
VA claims folder to be reviewed by a 
psychiatrist competent to provide a 
forensic opinion regarding what 
psychiatric symptomatology is attributable 
to the Veteran's PTSD between February 
1995 and June 2007.  To the extent 
practicable, the examiner should provide 
an opinion as to the degree the symptoms 
attributable to PTSD impaired the 
Veteran's occupational and social 
abilities.  The examiner should support 
any opinion reached with rationale related 
to the clinical evidence.  If the examiner 
is unable to reach an opinion without 
resort to speculation, the examiner should 
provide an explanation of why no opinion 
can be reached without speculation.  The 
examiner's written report should be 
associated with the Veteran's VA claims 
folder.

3.  After completion of the foregoing, VBA 
should readjudicate the Veteran's claim 
for an increased disability rating for 
PTSD from the date of service connection.  
In addition, VBA should adjudicate whether 
the Veteran is entitled to TDIU benefits 
from January 26, 1998, to June 15, 2007.  
If the benefits sought on appeal remain 
denied, VBA should provide the Veteran and 
his attorney with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


